DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 & 3-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (WO2016053065, see Machine translation for citations) in view of Itabashi (WO2018003992, see Machine translation for citations).
Regarding Claim 1, 5 & 6, Ahn discloses a non-aqueous solution (used in non-aqueous systems, [0045], line 552) for a lithium secondary battery (used in lithium secondary battery, [0045],line 892), the non-aqueous electrolyte solution comprising:
An organic solvent (organic solvent of carbonate solvents used, [0045], line 910);
LiPF6 as a first lithium salt (LiPF6 is used as lithium salt, [0040]), 
A second lithium salt excluding the LiPF6 (provides several other lithium salts that can be used, line 885),
An oligomer represented by formula 1, as a first additive, (Formula 7b, example 2, has oligomer used as an additive, see Ahn figure 4 below), (instant formula 1, shown below, Ahn oligomer shown below);

    PNG
    media_image1.png
    159
    776
    media_image1.png
    Greyscale

Instant Formula 1

    PNG
    media_image2.png
    182
    662
    media_image2.png
    Greyscale

Ahn Formula 7b
Wherein, in formula 1:
R1 is an alkylene group having 1 to 5 carbon atoms which is unsubstituted or substituted with fluorine, or -R1’-O-, wherein R1’ is an alkylene group having 1 to 5 carbon atoms which is unsubstituted or substituted with fluorine (R1 is R1’-O- where R1’ is n alkylene group having 3 carbon atoms, substituted with fluorine, Formula 7b, [0014]),
R2 is an alkylene group having 1 to 3 carbon atoms which is unsubstituted or substituted with fluorine, or -R2’-O-, wherein R2’ is an alkylene group having 1 to 3 carbon atoms which is unsubstituted with fluorine, (R2 is an alkylene group with 1 carbon substituted with fluorine, Formula 7b, [0014])
R3 is an alkylene group having 1 to 3 carbon atoms which is unsubstituted or substituted with fluorine (R3 is an alkylene group with 1 carbon substituted with fluorine, Formula 7b, [0014]),
R4 is an aliphatic hydrocarbon group or an aromatic hydrocarbon group (R4 is an aromatic hydrocarbon group, Formula 7b), 
Ra and Rb are each independently hydrogen or an alkyl group having 1 to 3 carbon atoms (alkyl groups having 3 carbon atoms, Formula 7b),
o, p, q, and r are numbers of repeating units,	o is an integer of 1 to 5 (o is 1, Formula 7b), 
p is an integer of 1 to 10(p is 1, Formula 7b), 
r is an integer of 1 to 5(r is 1,Formula 7b), 
q is an integer of 1 to 5(q is 1,Formula 7b), and
b and c are each independently an integer of 1 to 3 (b is 1, c is 1, Formula 7b).
Lithium difluorophosphate as a second additive (can use lithium difluorophosphate as additive line 995):
Ahn is silent to use of fluorobenzene and tetravinylsilane used together with lithium difluorophosphate as a mixed additive as a second additive.
Itabashi discloses a lithium secondary battery with an electrolyte that includes Lithium difluorophosphate as one additive (line 1407), and further includes fluorobenzene (aromatic compound used can be fluorobenzene, line 377) and tetravinylsilane (electrolyte solution can further include tetravinylsilane, line 1400). Itabashi teaches that the addition of the aromatic compound with the lithium diflurophosphate allows for well-balanced cycle and rate characteristics (line 400). Itabashi further teaches that this electrolyte combination allows for improved cycle characteristics and rate characteristics (line 1660).
Therefore, it would be obvious to one of ordinary skill in the art to modify the electrolyte of Ahn with the teachings of Itabashi to have an electrolyte that includes fluorobenzene and tetravinylsilane used together with lithium difluorophosphate as a mixed additive as a second additive. This modified electrolyte would yield the expected result of improved cycle and rate characteristics.
	Regarding Claim 3, Ahn in view of Itabashi discloses the limitations as set forth above. Ahn further discloses wherein the organic solvent is a mixed solvent including a cyclic carbonate-based organic solvent and a linear carbonate-based organic solvent (combination of cylic and linear carbonate based solvents-[0042]).
	Regarding Claim 4, Ahn in view of Itabashi discloses the limitations as set forth above. Ahn further discloses wherein the linear carbonate solvent is dimethyl carbonate ([0043]). 
	Regarding Claim 7, Ahn in view of Itabashi discloses the limitations as set forth above. Ahn further discloses wherein the first additive is included in an amount of 0.1 wt% to 5.5 wt% based on a total weight of the non-aqueous electrolyte solution (first oligomer contained in an amount of 0.5 wt% to 20 wt% of total electrolyte-[0026], more preferably 0.5 wt% to 10 wt%-[0045], line 958, Example 2, 5% of oligomer 7b added to electrolyte solution, line 1159). 
	Regarding Claim 8, Ahn in view of Itabashi discloses the limitations as set forth above. 
	Ahn is silent to the secondary additive comprising lithium difluorophosphate, the fluorobenzene, and the tetravinylsilane in a weight ratio of 1:1:0.05 to 1:6:0.5.
	Itabashi discloses the preferred amount of fluorobenzene in the electrolyte is 0.001% or more, most preferably 0.1 % or more, and 20 % or less, most preferably 5.0 % or less in relation to the entire electrolyte. Itabashi further discloses lithium difluorophoshpate has a preferable mass of 0.05 to 5.0% to the entire electrolyte (component (I) made from difluorophosphate has a preferable mass of 0.05 to 5.0 % of the electrolyte, line 511-516). Itabsahi further discloses an electrolyte where the amount of diflurophoshpate is 1% and the amount of tetravinylsilane added was 0.2 % to the (electrolyte with, difluorophoshate and tetravinyslilane, line 1413, table 8, electrolyte-2A-28). Itabashi teaches that this electrolyte combination allows for improved cycle characteristics and rate characteristics (line 1660).
	Therefore, it would be obvious to one of ordinary skill in the art to modify the electrolyte of Ahn with the teachings of Itabashi to have an electrolyte wherein the secondary additive of the electrolyte comprises lithium difluorophosphate, the fluorobenzene, and the tetravinylsilane in a weight ratio of 1:1:0.05 to 1:6:0.5. This modified electrolyte would yield the expected result of improved cycle and rate characteristics.
	Regarding Claim 9, Ahn in view of Itabashi discloses the limitations as set forth above. Ahn further discloses a lithium secondary battery comprising the non-aqueous electrolyte solution of claim 1 (lithium secondary battery including Formula 7b oligomer, Example 7, line 1236, preferred parts of lithium secondary battery- lines 1005-1011).
	Regarding Claim 10, Ahn in view of Itabashi discloses the limitations as set forth above. Ahn further discloses the lithium battery of claim 9, wherein the lithium secondary battery comprises:
a positive electrode including a lithium transition metal oxide represented by Formula 5 as a positive electrode active material (secondary battery preferably has positive electrode, line 1005-1011, positive electrode active material following formula 5, line 1047, Li[NiaCobMnc]O2 (0 < a, b, c = 1, a+b+c=1); 
and a separator (secondary battery preferably has separator, line 1005-1011).
Ahn discloses a negative electrode including graphite as a negative electrode active material (secondary battery preferably has negative electrode, line 1005-1011, graphite is preferred carbon material used for negative active material, line 1055), and Ahn discloses that silicon can be used as a negative electrode active material (line 1052) and Ahn discloses that the negative electrode active material needs to be a material in which lithium ions can be occluded and released (line 1053).
Itabashi discloses a lithium secondary battery with a negative electrode active material that comprises a silicon oxide and graphite mixed together (line 1190). Itabashi teaches that this negative electrode active material allows for the capacity to be increased and allows for good charge/discharge characteristics (line 1191-1193). 
Therefore, it would be obvious to one of ordinary skill in the art using to modify the negative electrode active material of Ahn with the teachings of Itabashi to have a negative electrode active material made of SiO and Graphite. This modified active material would yield the expected result of improved capacity and improved charge/discharge characteristics.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ahn (WO2016053065, see Machine translation for citations) in view of Itabashi (WO2018003992, see Machine translation for citations) further in view of Kono (JPWO2019187545, see US National Stage Entry US20210367269 for citations).
Regarding Claim 2, Ahn in view of Itabashi discloses the limitations as set forth above. Ahn discloses that the lithium salts used for the electrolyte can be LiPF6 as the first lithium salt, and further discloses that the lithium salt can be a combination of two or more of LiPF6, LiBF4, LiSbF6, LiAsF6, LiClO4, LiN(C2F5SO2)2, LiN(CF3SO2)2, CF3SO3Li, LiC(CF3SO2)3, LiC4BO8, LiTFSI, LiFSI, and/or LiClO4 ([0040]). 
Ahn is silent to the molar ratio of the first lithium salt, as LiPF6, to the second lithium salt being in a range of 1:0.5 to 1:3.3.
Kono discloses a nonaqueous electrolyte that can contains two lithium salts (first lithium salt, referred to as electrolyte, and second lithium salt in nonaqueous electrolyte-[0088]). Kono further discloses that the concentration of the first lithium salt is 0.5 to 1.5 mol/L ([0087]). Kono further discloses that the concentration of the second lithium salt is 0.01 to 0.5 mol/L ([0089]). Kono further discloses that the first lithium salt is LiPF6 ([0085]) and that the second lithium salt can be lithium bisoxolatoborate (lithium bisoxalatoborate is commonly represented as LiC4BO8, [0088]). Kono teaches that these lithium salts and concentrations of lithium salts allow for enhanced ion conductivity of the electrolyte solution, improving oxidation-reduction resistance characteristics which suppresses the deterioration of the performance of the battery from long-term use ([0088]), and improved charge/discharge characteristics under high-temperature characteristics ([0089]).
Therefore, it would be obvious to one of ordinary skill in the art to modify the lithium salt concentrations of Ahm in view of Itabashi with the teachings of Kono to have a molar ratio of the first lithium salt, as LiPF6, to the second lithium salt being in a range of 1:0.5 to 1:3.3. This modified electrolyte would yield the expected results of enhanced ion conductivity of the electrolyte, improving long-term use of the battery, and improved charge/discharge characteristics under high temperature.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728     

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728